Exhibit 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statement on Form S-8 (Nos.033-54158, 333-115713 and333-159513) of Quaker Chemical Corporation of our report dated June 28, 2011 relating to the December 31, 2010 and 2009 financial statements of the Quaker Chemical Corporation Retirement Savings Plan, included in Quaker Chemical Corporation Retirement Savings Plan’s Annual Report on Form11-K for the year ended December 31, 2010. /s/ ASHER & COMPANY, Ltd. Philadelphia, Pennsylvania June28, 2011
